Citation Nr: 1504071	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  08-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (TDIU), on an extraschedular basis, under the provisions of 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased rating of 20 percent for service-connected L4 to L5 open laminectomies and left L4 to L5 foraminotomy, effective September 1, 2006.  

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of this transcript is associated with the record. The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In July 2011, the Board, inter alia, determined that the evidence of record raised a claim of entitlement to TDIU based on the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claim for additional development, to include obtaining outstanding treatment records and referring the matter to the Director of Compensation and Pension Services for extraschedular consideration under 38 C.F.R. § 4.16(b) in the first instance.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Veterans Benefits Management System (VBMS) paperless claims processing system to ensure a complete assessment of the evidence.  No additional, pertinent evidence has been added to the record.  



FINDING OF FACT

The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone; an extraschedular TDIU is therefore not warranted.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In September 2011, the Veteran was provided with a VCAA notice letter informing him how to substantiate his TDIU claim.  His claim was then readjudicated in the January 2013 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  There is no indication in the record that additional evidence relevant to the issue decided below is available and not part of the claims file.  The Veteran's service treatment records, VA and private medical treatment records, and Social Security Administration (SSA) records have been obtained.  Also, VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Analysis

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Veteran has the following service-connected disabilities: a lumbar spine disability rated 40 percent, radiculopathy of the left leg rated 10 percent, and avulsion fracture distal tip left fibula rated noncompensable.  His combined disability evaluation was 40 percent effective November 27, 2006, and 50 percent effective June 12, 2012.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16(a) were not met.  

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

As directed by the July 2011 remand, the RO submitted the Veteran's case to the Director, Compensation Service.  In a November 2012 report, the Director found that an extraschedular TDIU was not warranted.  It was noted that the Veteran was capable of sedentary employment.  Because the Director has addressed this issue in the first instance, the Board may consider it without prejudice to the Veteran.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Veteran contends his service-connected lumbar spine and left leg problems are so severe as to prevent him from maintaining and retaining employment.  

A January 2005 VA examination report reflects findings of normal gait and posture.  The examiner observed there was no spinal muscle spasm, weakness, atrophy, or tenderness.  Lumbar flexion was to 100 degrees and all other ranges of motion were full and painless.  

A February 2005 VA examination report reveals findings of normal gait and posture.  The examiner observed muscle strength in the legs was 5 out of 5, and the Veteran was able to walk on heels and toes without difficulty.  Range of motion testing showed flexion to 45 degrees, extension to 25 degrees, bilateral lateral flexion to 35 degrees, and rotation to 40 degrees.  No spasm was present.  

A November 2006 VA examination report indicated findings of no spinal tenderness, weakness, atrophy or spasm.  Gait, posture, and spinal curvature were normal, muscle strength was 5 out of 5, and sensory testing was normal.  Range of motion testing revealed flexion to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  The Veteran noted that he was unable to work since his spine surgery in July 2005.  

A November 2007 VA peripheral nerves examination report shows that the Veteran was previously employed as a building inspector, but that he was unemployed since July 2005 due to the residuals of a second lumbar spine surgery.  The examiner provided an opinion that the Veteran's lumbar spine disability had significant effects on occupation due to decreased mobility, problems with lifting and carrying, and pain.  

In a May 2008 decision, the Veteran was deemed unemployable, effective July 2005, due to his lumbar spine disability and hypertensive cardiovascular disease by the SSA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Given that in this case SSA addressed the specific question now before the Board (i.e., the earliest date at which the Veteran was too disabled to be gainfully employed); the Board finds the SSA determination to be probative although not necessarily dispositive.  In this case, the SSA records provide evidence against the Veteran's claim because they show that he was disabled due to both his service-connected lumbar spine disability and his non-service-connected hypertensive cardiovascular disease.  

In his October 2009 hearing, the Veteran testified that he had to take morphine, muscle relaxers, and nerve blockers to begin moving in the morning, which occasionally prevented him from bathing in the morning.  He reported that he was unable to perform most household chores, such as cleaning the bathroom and cutting the grass, but was able to do the dishes.  He also reported that his lumbar spine and left leg radiculopathy disabilities caused him difficulty with sleeping through the night due to pain and numbness.  He indicated that his last period of employment was in 2005 when he worked as a building inspector, and that he had to stop working due to surgery on his lumbar spine.  He also indicated that within the previous few years he had periods of time where he was bedridden due to his back, which occurred on a daily basis, for 30 minutes to 2 hours in duration.  

A December 2009 statement from the Veteran's spouse includes observations that the Veteran's lumbar spine disability is so severe that the Veteran cannot perform simple chores around the house, walk around the mall, or tie his own shoes.  She also noted that the Veteran has difficulty sleeping through the night due to pain in his back, buttocks, and leg.  

An April 2010 VA examination report reflects observations that the Veteran used a cane for ambulation assistance.  Gait was described as mildly antalgic, and there was flattening of the lumbar spine with tenderness on palpation.  Sensation was diminished to light touch in both feet.  Range of motion testing revealed flexion to 25 degrees, extension to 5 degrees, bilateral lateral flexion to 15 degrees, and bilateral rotation to 15 degrees.  The examiner opined that the Veteran's lumbar spine disability prevents the possibility of physical employment; yet, the Veteran should be capable of sedentary employment.  However, the VA examiner also noted that sedentary employment would be a challenge given the Veteran's dependence on morphine use around the clock.  

In October 2011, the Veteran's spouse and daughter provided statements describing the severity of his spine disability.  His daughter reported that the Veteran could not stand upright and had a permanent hunch.  She observed that he appeared to be in constant pain or discomfort.  His spouse reiterated her observations included in the December 2009 statement.  

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), received in October 2011, reflects that the Veteran was employed by "Universal Engineering" as a building inspector from November 1996 to July 2005.  He indicated that he became unemployed due to his lumbar spine disability in July 2005, when he underwent surgery to his spine, and was unable to return to work thereafter.  He reported that he completed 2 years of college.  

A June 2012 VA general examination report reflects an opinion that the Veteran's non-service connected conditions, including depression, chronic obstructive pulmonary disease, gastritis, hips, degenerative joint disease of the knees, and cervical spine degenerative joint disease would not preclude light duty and sedentary employment, but that physical employment was limited.  The examiner also observed that the Veteran's service-connected left ankle fracture was symptom free and would not affect employability.  A concurrent lumbar spine examination report reveals findings of lumbar range of motion for flexion to 35 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees, left rotation to 15 degrees, and right rotation to 20 degrees.  The examiner observed that there was no atrophy, spasm, abnormal curvature, or weakness.  A sensory examination was normal.  The examiner opined that the Veteran's service-connected disabilities should not preclude sedentary employment.  The examiner noted that any physical work would not be possible due to the Veteran's service-connected lumbar spine disability, because the Veteran had significant limitation of range of motion at the lumbar spine along with radicular pain going down the left leg.  The examiner indicated that work would have to allow the Veteran to change positions every 30 to 45 minutes to relieve his pain, from sitting to standing for a few minutes, and also allow him to be on high dose narcotic medication.  

The November 2012 Administrative Review by the Director of Compensation and Pension Service (Director) indicates that the claims file was reviewed, along with all pertinent medical evidence.  The Director noted that VA examiners have stated that the Veteran is employable in sedentary environments.  The Director also noted that the Veteran has several non-service-connected disabilities that affect his employability.  The Director cited Blackburn v. Brown, in which it was noted that unemployability must be based solely on impairment arising from service-connected disabilities.  The Director also noted that the Veteran's SSA award is not controlling for purposes of assigning VA benefits.  The Director observed that the Veteran underwent 2 surgeries to the spine, but otherwise had not been hospitalized for any significant periods of time due to his service-connected disabilities.  The Director also observed that the Veteran had range of motion in the spine and was ambulatory with assistance from a cane.  The Veteran's avulsion fracture was reported to be symptom free.  The Director concluded that the totality of the evidence did not show that the Veteran would be unemployable in all environments, including a sedentary one that permitted sitting and standing, solely due to service-connected disabilities.  

In January 2013, the Veteran submitted a statement in which he argued that he did not believe an employer would hire him for sedentary employment because he needed to change positions every 30 to 45 minutes to relieve his back pain, and had to be on high doses of narcotics to treat his service-connected disabilities.  He indicated that being treated with narcotics caused him to have difficulty with concentrating, learning and performing complex tasks, depression, and mood swings.  The Veteran argued that the SSA decision granting him unemployability benefits should be considered dispositive in determining his unemployability by VA standards.  

In sum, the Board finds that the preponderance of the evidence establishes that the Veteran is capable of sedentary employment. See April 2010 VA examination report; June 2012 VA examination report. While the Board acknowledges that the Veteran's need to be on narcotics to treat his service-connected disabilities, the Board notes that both of the VA examiners in April 2010 and June 2012 noted such and still determined that he was capable of sedentary employment. It is noted that the Veteran is in receipt of SSA disability benefits; however, such benefits were awarded on the basis of a combination of service-connected and non-service-connected conditions to include significant cardiovascular disease.  Also, the clinical record does not indicate that the Veteran has had any difficulty with concentration or understanding complex commands despite his allegations to the contrary.  Incidentally, the Veteran is not service-connected for any psychiatric disorder. In fact, such a claim was denied in September 2014. Moreover, the Veteran's own statements to VA have universally been detailed, organized, and cogent throughout the appeal period.  

The Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, in order to warrant an extraschedular consideration under 38 C.F.R. § 4.16(b).  The Board finds that the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt does not apply.  Therefore, an extraschedular TDIU is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU, on an extraschedular basis, under the provisions of 38 C.F.R. § 4.16(b) is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


